DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment and Response, filed on 06/30/22, have been considered.
According to the Amendment and Response, claims 1-16 were pending.  Claim 3 has been canceled.  Claims 1, 2, 10, and 13-16 have been amended.  Claims 1, 2, and 4-16 are thus pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. The system for replenishing the self-service pick-up cabinet according to claim 1, wherein the control system comprises:

a first control module configured to control the moving unit to transport the goods carrying unit to the inlet of the self-service pick-up cabinet;

a second control module configured to control the moving unit to transport the goods carrying unit to the rear side opening of the designated one of the plurality of goods lockers of the self-service pick-up cabinet after acquiring the replenishing goods; and

a third control module configured to control the goods carrying unit to place the carried replenishing goods into the one of the plurality of goods lockers of the self-service pick-up cabinet.


Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a system for replenishing a self-service pick-up cabinet and recites, in part, “wherein the goods transport device is a cartesian robot, and the moving unit comprises a first shaft and a second shaft; wherein the first shaft and the second shaft intersect perpendicularly, and a plane formed by the first shaft and the second shaft is parallel to a plane in which the rear side opening of any one of the plurality of goods lockers of the self-service pick-up cabinet is located; wherein the goods carrying unit is a horizontal tray comprising a pallet and a push plate; wherein the pallet is slidable in a third direction perpendicular to the plane formed by the first shaft and the second shaft to extend into the one of the plurality of goods lockers of the self- service pick-up cabinet when the replenishing goods are transported into the one of the plurality of goods lockers of the self-service pick-up cabinet: wherein the push plate is mounted on the pallet and located at one end of the pallet, and the push plate is movable together with the horizontal sliding of the pallet; and wherein the push plate is slidable from the one end of the pallet to the other end to push the carried replenishing goods on the pallet into the one of the plurality of goods lockers of the self-service pick-up cabinet.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is CN105852451 (A) to Guo et al. which discloses an automated storage cabinet but does not describe or suggest the moving unit as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2, 4-6, and 8 depending therefrom.
Secondly, independent claims 7, 9, 10, 11, and 13-16 are allowable as each one recites features similar to those above in claim 1.  Claim 12 is allowable as it depends from claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655